           Case 7:21-cv-01539-VB Document 11 Filed 04/22/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SWITCH, LTD., a Nevada limited liability
                                                         CASE NO. 7:21-cv-01539
company,
                                                         MOTION FOR ADMISSION
                 Plaintiff,
                                                         PRO HAC VICE
v.

LUNAVI, INC., a Wyoming corporation; GREEN
HOUSE DATA, INC., a Wyoming corporation,

                 Defendants.


       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, LYNNEL M. REYES hereby moves this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for Plaintiff, SWITCH, LTD., in the above-

captioned action.

       I am in good standing of the State Bar of Nevada, and there are no pending disciplinary

proceedings against me in any state or federal court. I have never been convicted of a felony. I have

never been censured, suspended, disbarred or denied admission or readmission by any court. I have

attached the affidavit pursuant to Local Rule 1.3.

DATED: April , 2021                            Respectfully submitted,


                                                   /s/: Lynnel M. Reyes
                                                 Lynnel M. Reyes, Esq.
                                                 NV Bar No. 14604
                                                 SWITCH, LTD.
                                                 7135 South Decatur Blvd.
                                                 Las Vegas, Nevada 89118
                                                 Telephone: 702-444-4111
                                                 lreyes@switch.com
                                                 Attorney for Plaintiff




                                                     1
          Case 7:21-cv-01539-VB Document 11 Filed 04/22/21 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that on the 2nd day of April, 2021, the foregoing MOTION FOR

ADMISSION TO PRACTICE, PRO HAC VICE was transmitted to the following attorneys via

the Court’s CM/ECF system by which this document was filed.




                                                   /s/: Tanya Paonessa
                                                  An Agent of SWITCH, LTD.




                                              3
